Citation Nr: 0515686	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
June 1, 2003.

2.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD as of June 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A notice of disagreement (NOD) was filed in 
March 2000.  A statement of the case was issued in March 
2000.  The veteran's representative submitted a 
correspondence in April 2000 arguing that the severity of the 
veteran's service-connect PTSD symptoms warranted an 
increased evaluation.  The Board accepts the April 2000 
correspondence in lieu of a VA Form 1-9 and the date of the 
veteran's claim for an increased rating is therefore 
September 1999.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as: suicidal ideation; impaired impulse 
control; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships; 
and, Global Assessment of Functioning (GAF) scores between 35 
and 60.  

3.  The veteran's service-connected PTSD alone does not cause 
total occupation and social impairment due to such symptoms 
as: gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a evaluation of 70 percent, but no 
higher, for PTSD prior to June 1, 2003 have been met.  38 
U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A.§§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the March 2000 statement of 
the case, the June 2000 supplemental statement of the case 
(SSOC), the August 2001 RO letter, the August 2003 SSOC, and 
the August 2004 SSOC.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, and did so 
on May 4, 2004.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in December 1999, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in August 
2001, the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the August 2001 letter was provided to the 
claimant following the December 1999 rating decision 
initially adjudicating the claim on appeal but prior to the 
case being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notice, the March 2000 statement of the case, and the June 
2000 SSOC, the August 2003 SSOC, and the August 2004 SSOC, 
fully complied with the requirements of 38 U.S.C.A. § 5103(A) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case (SOC), SSOCs and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, SOC, and 
SSOCs, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The schedular criteria used in assessing the severity of a 
mental disorder, such as PTSD, incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under the 
schedular criteria, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

By a rating decision in December 1986, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating , effective August 1985.  

Review of the evidentiary record shows the veteran filed a 
claim seeking entitlement to a disability evaluation in 
excess of 10 percent for his service-connected PTSD in 
September 1999.  

The record contains a treatment reports dated in September 
1999.  This treatment report described the various symptoms 
the veteran had experienced and assigned him a GAF score of 
35.  

The record includes VAMC medical records dated between 
September 1999 and October 1999.  These medical records 
indicated that the veteran was experencing suicidal ideation 
and assigned him GAF scores of 50 and 35.  

The veteran was hospitalized at a VA facility in October 
1999.  A discharge summary of the hospitalization indicated 
that the veteran did have mood variations with outbursts of 
anger, poor judgment, irritability and poor impulse control 
at the time of admission.  It was further pointed out that 
the veteran had difficulty with authority figures, but did 
manage to get along with other veterans in group therapy and 
the majority of the medical staff.  It was also noted that he 
had had suicidal ideas frequently during the past month with 
no plan to act on the ideas.  

The record also includes a VA medical examination conducted 
in December 1999.  The examiner indicated that the veteran 
raised his voice, and frequently cursed and destroyed 
property when he was angry.  However, the examiner noted that 
the veteran did not threaten others during these episodes.  
The veteran admitted to a remote history of homicidal 
thoughts, but denied recent thoughts of homicide.  The 
veteran also admitted to having prior suicidal ideation, but 
denied having suicidal thoughts since August 1999.  The 
examiner indicated that the veteran was a well developed, 
well nourished, appropriately dressed, and adequately 
groomed.  The veteran's mood was pleasant, euthymic and he 
had an appropriate affect.  During the examination, the 
veteran denied hallucinations or suicidal thoughts.  The 
examiner found the veteran precisely oriented to person, 
place, situation and time, and assigned him a GAF score 60. 

By a rating decision in December 1999, the RO increased the 
disability rating for PTSD to 30 percent disabling, effective 
from October 1, 1999.

The VA examined the veteran again in April 2000.  The 
examiner noted that the veteran was alert, well oriented and 
had normal speech.  The veteran's mood was dysphoric and the 
veteran became increasingly anxious when discussing his 
Vietnam experiences.  The veteran's thoughts were well 
organized with no evidence of delusional or illogical thought 
processes.  The veteran also was experiencing suicidal 
ideation with out current plan or intent.  The examiner 
assigned the veteran a GAF score due to his PTSD alone of 50. 

In a rating decision dated in June 2000, the RO assigned a 
100 percent disability rating pursuant to 38 C.F.R. § 4.29, 
effective October 1, 1999, and a 50 percent disability rating 
effective December 1, 1999.

The record also includes VAMC treatment records dated between 
December 1999 and May 2000 and August 2000 to September 2000.  
These treatment reports assign the veteran GAF scores between 
40 and 50.  

VAMC treatment records dated between August 2000 and 
September 2000 document the ongoing treatment the veteran has 
received for his PTSD.  The veteran was assigned a GAF score 
of 40 in these treatment reports.  Additionally, VAMC 
treatment reports dated in April 2001 assign the veteran GAF 
scores between 40 and 48.

The veteran's brother submitted a lay statement dated in 
March 2002.  In this statement, the veteran's brother 
indicated that the veteran's PTSD symptoms had increased in 
severity.

The VA examined the veteran again in March 2002.  The 
examiner indicated that the veteran was aware of the purpose 
of the interview.  The veteran reported having thoughts about 
Vietnam continuously.  The veteran denied any homicidal 
ideation, but stated that he constantly thought about killing 
himself.  The veteran also reported not having a supportive 
network of friends or family.  The examiner indicated that 
the veteran scored a 29 out of 30 on the Folstein's Mini 
Mental State examination.  The objective examination revealed 
that the veteran was well developed, well nourished, 
appropriately dressed, well groomed, and oriented to person, 
place situation and time.  The veteran's speech was relaxed 
and soft, and the examiner noted no flight of ideas or 
looseness of associations.  The veteran's insight and 
judgment were found to be good.  The veteran also exhibited 
good thought process, and presented appropriate responses to 
situational questions.  The examiner found no evidence of 
homicidal ideation, but did find constant thoughts of 
suicide.  The examiner assigned the veteran a GAF score of 55 
for his PTSD alone. 

The record also includes VAMC treatment reports dated between 
September 2001 and October 2001.  These reports document the 
treatment the veteran received for his PTSD, and contain GAF 
scores ranging from 35 to 45.  VAMC treatment reports dated 
between November 2001 and December 2001 are also included in 
the record.  These reports assign the veteran GAF scores 
between 40 and 45.  Also included in the record are VAMC 
treatment reports dated between October 2001 and January 
2002.  A note dated in January 2002 indicates that the 
veteran was discharged without homicidal and suicidal 
thought, but was severely socially and industrially impaired.

VAMC treatment notes included in the record and dated between 
September 2001 and June 2002 assign the veteran GAF scores 
between 40 and 45.  A note dated in April 2002 indicated that 
the veteran was neatly groomed and smiling during his 
interview.  VAMC treatment records dated between February 
2003 and May 2003 assign the veteran GAF scores between 40 
and 45. 

In a rating decision dated in August 2003, the RO increased 
the disability evaluation assigned for the veteran's PTSD to 
70 percent disabling, effective June 1, 2003.  

The record also includes a lay statement dated in April 2004 
from the director of housing at the Common Bond Association, 
Inc.  In this letter, the director of housing indicated that 
the veteran becomes easily frustrated and angry as a result 
of his PTSD, and that the veteran tends to isolate himself 
and finds it hard to socialize with others.  The director of 
housing also indicated that the veteran often expressed guilt 
and shame at his conduct during Vietnam. 

The veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) at the RO on May 4, 2004.  At 
his hearing the veteran testified that his PTSD symptoms were 
severe enough to warrant a 100 percent disability rating for 
his PTSD.  

In August 2004, the RO received additional VAMC treatment 
records dated between May 2003 and June 2004.  A notation 
dated in May 2003 indicated that the veteran was neatly 
groomed, alert, oriented times 4, verbal, and had a blunted 
affect and a depressed mood.  A notation dated in July 2003 
indicated that the veteran was experiencing intrusive 
thoughts, regular nightmares, and avoidance.  A notation 
dated in September 2003 indicated that the veteran was 
causally groomed, clean, alert times 4, verbal, had an angry 
affect, was agitated, and had a depressed mood.  A notation 
dated in February 2004 indicated that the veteran was neatly 
groomed, oriented times 4, verbal, and quite depressed.  A 
notation dated in May 2004 assigned the veteran a GAF score 
of 42 and noted that the veteran's highest GAF score during 
he past year was 45.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).

With respect to the disability at issue, the Board has found 
the disability under consideration to be of such severity as 
to warrant the assignment of a higher rating on a schedular 
basis prior to June 1, 2003.  Significantly, the level of 
symptomatology, shown during the pendency of the veteran's 
appeal in all treatment and examination records prior to June 
1, 2003, is more commensurate with a schedular 70 percent 
rating for PTSD.  

Essentially, the veteran's mental disorder affects his 
abilities to function with such deficiencies as suicidal 
ideation, near-continuous depression, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  Thus, as supported by the evidence of record, 
the veteran's symptoms of PTSD more nearly approximate the 
level of impairment associated with a 70 percent evaluation 
prior to June 1, 2003.  Therefore, in light of the evidence 
as noted above, the Board concludes that the veteran's PTSD 
is productive of impairment warranting the higher evaluation 
of 70 percent under Diagnostic Code 9411, effective September 
1999 and prior to June 1, 2003.

As for the potential for a yet higher rating as of June 1, 
2003, the Board notes the medical evidence shows that the 
veteran has been assigned GAF scores ranging from 35 to 55.  
The totality of the evidence reflects major impairment in 
several areas, warranting no more than a 70 percent rating 
under the applicable criteria.  The evidence does not 
demonstrate that the service-connected disability is by 
itself productive of total occupational and social impairment 
due to such symptoms as: gross impairment of thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; or, memory loss for names of close relatives, own 
occupation or own name.  

The medical evidence of record does not support the veteran's 
contention that he is entitled to a 100 percent disability 
rating for his PTSD.  The veteran's GAF scores in the medical 
evidence of record do not approach the levels commensurate 
with a 100 percent disability evaluation.  GAF scores between 
30 and 1 are more commensurate with a 100 percent disability 
evaluation because they represent: behavior that is 
considerably influenced by delusions or hallucinations; 
serious impairment in communication or judgment; the 
inability to function in almost all areas; some or persistent 
danger of hurting self or others; occasional or persistent 
inability to maintain minimal personal hygiene; or gross 
impairment in communication.  See DMS-IV supra.  The veteran 
has consistently received GAF scores that range between a low 
of 35 and a high of 60 none of which approach the levels 
commensurate with a 100 percent evaluation.  In addition to 
the veteran's reported GAF scores, the other medical evidence 
submitted fails to indicate that the veteran's PTSD results 
in the symptoms associated with a 100 percent disability 
rating.  The veteran's PTSD symptoms, as reported in the most 
recent VA examination and the most recent medical treatment 
reports, do not indicate that the veteran is experiencing the 
symptoms commensurate with a 100 percent rating such as: 
persistent delusions or hallucinations; grossly inappropriate 
behavior; being in persistent danger of hurting self or 
others; the intermittent inability to perform the activities 
of daily living; disorientation to time or place; or, memory 
loss for names of close relatives, own occupation or own 
name.  

The Board has reviewed the medical evidence of record and has 
found no instances indicating that the veteran was 
experiencing persistent delusions or hallucinations.  The 
treatment records submitted consistently describe the veteran 
as being adequately dressed and groomed; therefore, the 
medical evidence of record does not indicate that the veteran 
is unable to perform the activities of daily living such as 
the maintenance of personal appearance and hygiene.  The 
treatment records also do not indicate that the veteran is in 
persistent danger of hurting himself or others.  The medical 
evidence of record indicates that the veteran can remember 
his own name and the names of his relatives. Additionally, 
based on the 29 out of 30 score the veteran achieved on the 
Folstein's Mini Mental State examination, the veteran's 
thought processes are not grossly impaired.  In fact, the 
most recent medical evidence of record shows the veteran to 
be alert and oriented times four.  The Board thus finds that 
the veteran's PTSD is not of such severity as to warrant a 
100 percent disability rating under the provisions of 
Diagnostic Code 9411 as of June 1, 2003.   

Moreover, the Board acknowledges the sincerity of the 
veteran's testimony and the lay statements submitted in 
support of his claim.  The veteran is certainly competent to 
provide an account of the symptoms that he experiences and 
has experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not show that the veteran or the persons who 
submitted the lay statements in support of his claim possess 
the medical training and expertise necessary to render an 
opinion as to the severity of the veteran's disability, the 
lay statements cannot serve as a basis upon which to grant 
his claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 70 percent rating 
granted by the Board in this decision, and currently assigned 
to the veteran's disability.  The Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A disability evaluation of 70 percent, but no higher, for 
PTSD is granted prior to June 1, 2003.

A disability evaluation in excess of 70 percent for PTSD is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


